MacIntyre, J.
The bill of exceptions was certified by the trial judge on July 10, 1933. The entry upon the bill of exceptions made by the clerk of the tiial court is: “Filed in office July 29, 1933.” S.nce it affiirmatlvely appears that the b'll of exceptions was not filed in the clerk’s office within fifteen days after its certification by the trial judge, the writ of error must be dismissed. Civil Code (1910), § 6167; Johnson v. Atlanta, 9 Ga. App. 302 (70 S. E. 1120) ; Cone v. Buckner, 39 Ga. App. 472 (147 S. E. 404) ; Hutcheson v. State, 43 Ga. App 330 (158 S. E. 639) ; King v. State, 169 Ga. 15 (2) (149 S. E. 650).

Writ of error dismissed.


Broyles, C. J., and Guerry J., concur.